 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralDrivers,DairyEmployees and HelpersLocalUnion No. 579, a/w the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(NorthernConveyorManufacturing Corporation)andKen-neth W. Vierck. Case 30-CB-203215 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 15 August 1984 Administrative Law JudgeThomas E. Bracken issued the attached decision.The Union filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GeneralDrivers,DairyEmployees and Helpers LocalUnion No. 579, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and, Helpers of America, Janesville, Wiscon-sin, its officers, agents, and representatives, shalltake the action set forth in the Order.of the Act, by threatening to fine Vierck because he hadcrossed a picket line, and by conducting a disciplinaryhearing against, and fining, Vierck for crossing a picketline, notwithstanding that at a time prior to Vierck's re-fusal to respect the picket line, he had withdrawn frommembership in Respondent Union. Respondent admitsthat Vierck had taken a withdrawal card from the Unionprior to crossing its picket line, but denies that the takingof such constitutesa resignationfrom the Union, andthat since Vierck was still a member of the Union, hewas subject to the disciplinary procedures contained inits constitution and bylaws.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Union, Imake the followingFINDINGS OF FACT1.JURISDICTIONNorthern Conveyor Manufacturing Corporation, anemployer of the Charging Party during a relevantperiod,manufactures and fabricates conveyors at itsplant in Janesville,Wisconsin. During the preceding cal-endar year, it sold and shipped from this plant productsand materialsvalued in excess of $50,000 directly topoints located outside the State. Respondent admits and Ifind that the Company (Northern Conveyor)isan em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.'In agreeing with the judge that the Union unlawfully disciplinedVierck, we rely solely on the language on the withdrawal card and theUnion's bylaws which on its face equated withdrawal status with resigna-tion.The, withdrawal card obtained by Vierck stated that the holder "haswithdrawn in good standing from membership" and refers to anindivid-ual on withdrawal status as an "ex-member " Similarly, the union bylawsstate that a member who obtains a withdrawal card "shall be consideredto have voluntarily withdrawn from membershipin theLocal Union "Nothing in either the bylaws or on the card informed an employee onwithdrawal status of possible discipline for crossinga picket line and, infact, the language in the bylaws and card could reasonably lead Vierck tobelieve that he could cross the picket line without being disciplined bythe [UnionAny ambiguity created in this situation is construed againstthe Union Accordingly, we find that by disciplining Vierck, the Unionviolated Sec 8(b)(1)(A) of the ActDECISIONSTATEMENT OF THE CASETHOMAS E BRACKEN, Administrative Law Judge.This case was tried at Milwaukee, Wisconsin, August 26,1983.The charge was filed by Kenneth W. Vierck, anindividual, on January 19, 1983, and the complaint wasissued June 8, 1983. The complaint alleges that Respond-ent (Local 579 or the Union)' violated Section 8(b)(1)(A)'The charge,the complaint,and Respondent's answer all set forth thename of Respondent as General Drivers, Dairy Employees and HelpersIII.THEALLEGED UNFAIR LABOR PRACTICESA. Background2Local 579, with its office in Janesville, Wisconsin, is anaffilated local of the International Brotherhood of Team-sters. Its internalaffairs are governed by the constitutionof the International Union, Jt. Exh. 1, and its ownbylaws, Jt. Exh 2. It has approximately 1500 memberscovered by some 90 contracts with employers whoengage ina wide range of industries. At all times materi-al to this case, Brendan F. Kaiser was the secretary-treasurer and principal officer of Local 579. Other full-time employees of the Local were Marvin Lewis, presi-dent,Harley French, organizer, and two office employ-ees.In the late 1960s or early 1970s the Union had orga-nizedNorthern Conveyor representing its productionand maintenance employees. One such employee wasUnion Local No 579 The bylaws of Respondent, Jt Exh 2, set forth thename asGeneral Drivers, Dairy Employeesand HelpersLocal UnionNo 579, asdoesthe stationery of Local 579 in R Exhs 3 and 8 On myown motionI have changedthe name of the Respondent to that set forthin its bylaws2The materialfacts givingrise tothe legal issues presentedherein arenot in dispute,except forone incidentwhich will be resolved at the ap-propriate place274 NLRB No. 22 TEAMSTERS LOCAL 579 (NORTHERNCONVEYOR)Vierck, who began his employment with Northern Con-veyor in August 1979, as a welder. At that time, North-ern Conveyor had approximately 35 employees. Vierckbecame a member of Local 579 by signing a printedmembership application (R. Exh. 1). This printed formstated, among other things, that the signer agreed toabide by the constitution of theInternational,and theLocal Union bylaws, and that the signer pledged "tocomply with all the rules and regulations" of theInterna-tionaland the Local Union. Vierck testified that hecould not say for sure whether he read the document ornot, but admitted that he usually does not sign docu-mentswithout reading them.Vierck became a member of Local 579 in September1979, after completing a 30-day probationary period.Under the terms of the parties' collective-bargainingagreement,an initiationfee of $100 was checked off bythe employer, and forwarded to the Union Vierck at-tended nounion meetings,but his monthly dues of $13per month were checked off and regularly forwarded tothe Union. In November work started to slow down, andVierck was laid off on December 7, 1979. On this dateVierck asked his foreman, Bill Teubert, if he thought thelayoff would be a long one. His supervisor advised himthat it looked like it wasgoingto be a long one, "so thatwe were to go pick up our withdrawal cards from theunion."B.Withdrawal CardThe resolution of this case focuses sharply on thewithdrawal card issued by the Union to Vierck. Tobetter understand its legal implications, pertinent provi-sions from article XVIII, section 5, of the International'sconstitutionare set forth below-(a)When a member becomes unemployed in thejurisdiction of the Local Union, he shall be issuedan honorable withdrawal card upon his request. Ifno request is made, an honorable withdrawal cardmust be issued six (6) months after the month inwhich the member first becomes unemployed, if heis still unemployed at that time(b)A withdrawal card shall be issued to anymember, including a Local Union officer, who hasretired from employment at the craft. However, aLocal Union may provide in its Bylaws that retiredmembers who have been issued withdrawal cardsmay continue as honorary members with the privi-lege of attending meetings.In any case where a Local Union is required togive to a member an honorable withdrawal cardunder the terms of the International Constitutionand its Bylaws, it may provide for the continuanceof Local Union benefits to such member or formermember under conditions which it may set forth,but such member or former member shall not bepermitted to hold office or vote, and shall haveonly such right to participate in the meetings andthe affairs of the Local Union as shall be uniformlypermitted by the Local Union Executive Board.101(c)There may be a maximum charge of fiftycents (504) to any member issued a withdrawal, cardand it shall be the duty of the Secretary-Treasurerof the Local Union receiving such charge duly torecord it in his ledger.(d)Refusal or failure to grant an honorable with-drawal card or issuing a withdrawal card in allegedviolation of this Constitution shall be subject toappeal in accordance with the appeal procedureprovided for by this Constitution, excluding, how-ever, any appeal to the Convention.(f)The Local Union shall not chargean initiationfee on the deposit of a withdrawal card(g)To be eligible for a withdrawal card amember must have paid to the Local Unionissuingthe withdrawal card all dues and other financial ob-ligationsas a member, including dues for the monthinwhich the withdrawal card is effective.The bylaws of Local 579 in its section 19 on member-shipalso containsseveral provisions relative to with-drawal cards. These paragraphs are:(C) Issuance of Withdrawal Cards(1)A member who has beenissueda withdrawalcard shall be considered to have voluntarily with-drawn from membership in this Local Union Amember shall be considered transferred from thisLocal Union upon acceptance of his transfer cardby another Local Union(2) In any case where the Local Union is re-quired to give to a member an honorable withdraw-al card under the terms of theInternationalConsti-tutionand these Bylaws, it may provide for thecontinuanceofLocalUnion benefits to suchmember or former member under conditions whichitmay set forth, but such members or formermember shall not be permitted to hold office orvote, and shall have only such right to participate inthe meetingsand affairs of the Local Union as shallbe permitted by the Local Union Executive BoardAs to resignation from the Union, the bylaws provideas follows:(3)No member may resign from his membershipin this Local Union before he has paid all dues, as-sessments, fines, and other obligations owing to theLocal Union, and no resignation shall become effec-tive until such paymentThe International constitution also provides for resig-nation inits article II, section 2 as follows(h)No member may resign from his membershipin the International Union or any subordinate bodybefore he has paid all dues, assessments, fines andother obligations owing to the International Unionand all its subordinate bodies. A resignation must beinwriting to the Secretary-Treasurer of the LocalUnion.After the Secretary-Treasurer has deter-mined that the foregoing requirements have beencomplied with, such resignation shall then be effec- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive thirty (30) days after its receipt by the Secre-tary-Treasurer. 3Vierck originally testified that on the day of his layoff,he drove to the union office in Janesville, and requestedawithdrawal card. The secretary checked the officecomputer4 to see if his dues were paid up, and then re-quested 50 cents for the card. Upon his paying the 50cents, she typed in the blanks in the Local's standardwithdrawal card, gave it to Vierck, who put it in his ve-hicle's glove compartment.On cross-examination Vierck admitted that he was notsure of the date that he went to secure the withdrawalcard. The computer printout records of the Union showhe paid 50 cents for a withdrawal card on February 4,1980, and I so find. (R. Exh 5.) The same printoutshows that he paid $26 in cash, which Kaiser testifiedwas for January and February 1980 duesThe withdrawal card issued to Vierck was a 2-1/2 by4-inch card printed on both sides, which reads as fol-lows:INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICAHONORABLE WITHDRAWAL CARDPursuantto theprovisionsof Article XVIII, Sec-tion 6of theInternationalConstitution,this is tocertifythatthebearerhereof,SSN (SIN)WAS ISSUED AN Honorable Withdrawal Card onand has paid all dues and demandsand has withdrawn in good standing from member-ship in Local Union No.effective forthe month of.Given under our handsand the seal of Local Union No.(SEAL)thisday of19.Secretary-TreasurerPresident[over]ARTICLE XVIIISection 6(b). This card entitles him/her to read-mission to the Local Union from which this cardwas issued at any time, subject, however, to theprovisions of subsection (e) of this Section and pro-vided the bearer has obtained employment at thecraft.sThe requirement that the resignation be in writingtonot in accordwiththe Board'sholding inUnitedAutoworkersLocal 1384 (Ex-Cell-OCorp),219 NLRB 729 (1975) The restrictivelanguage contained in thelast sentencewould appearto be in violationof the Board's recent hold-ing that a union maynot lawfully restrict theright of its members toresign frommembershipMachinists Local 1414 (Neufeld Porsche-Audi),270 NLRB 1330 (1984) Since theInternationalUnion is not a party tothe case herein, no furtherdiscussion is made relativeto par (h)4The Local Union's computeris tied into the masterunitwhich is lo-cated at the International'sheadquartersinWashington,D C It keeps allfinancialdata of eachmember up to date, concurrent with the punchingin of each financialtransaction relating tothat memberSection 6(c). Any member of a Local Union re-fusing full-time employment when offered or leav-ing employment within the jurisdiction or going towork at another craft or occupation outside its ju-risdiction on other than a temporary or part-timebasis shall be given an honorable withdrawal cardand cannot remain a member.Section 6(d) Any ex-member out on a withdraw-al card and desiring to return to membership, mustfirst deposit his/her withdrawal card with the LocalUnion by which it was issued; and upon the with-drawal card being accepted, the member shall besubject to the rules and laws of the Local Union.Refusal of any Local Union to accept a withdrawalcard shall be subject to appeal in accordance withthe appeal procedure provided for by his Constitu-tion, excluding, however, any appeal to the Con-vention.Section 6(e). The Local Union must not accept awithdrawal card if the ex-member has committedany offense while out on withdrawal card whichwould be injurious to union principles. Also, if theLocal Union is paying benefits and the ex-memberhas fallen into bad health or is liable to become acharge against the Local Union or InternationalUnion, acceptance of the withdrawal card can berefused by the Local Union. Likewise, acceptanceof a withdrawal card may be refused where adverseemployment conditions exist.The Union's computer contains entries that show thatVierck was recalled by Northern Conveyor in March1980, and that his withdrawal card was deposited withthe Union on April 11, 1980. Vierck did not recall re-turning to work for Northern Conveyor in March 1980,but did not deny that he had done so. This computerrecord,Respondent's Exhibit 5, shows that dues werechecked off for him by Northern Conveyor, and for-warded to the Union for the months of March, April,May, and June. On July 28, 1980, Vierck paid in cash$13 dues for that month, and 50 cents for a withdrawalcard. As the General Counsel states in his brief, it is un-disputed that Vierck has been on withdrawal status sinceJuly 1980.Vierck was hired by Gilman Engineering in November1980, and worked as an assembler until being laid off inOctober 1981.While working for Gilman, he was amember of the International Association of Machinists.When he was laid off he obtained a withdrawal cardfrom the IAM.C. The Events of 19825On approximately March 19, Local 579 commenced aneconomic strike against Northern Conveyor, and placedpickets around its plant. The Company, in turn, adver-tised for permanent replacements in the Janesville news-paper.Upon reading the advertisement, Vierck appliedfor a job on April 4, and commenced working on April5.He continued to work until August 6 when he was5All dates arein 1982 unlessotherwise indicated TEAMSTERS LOCAL 579 (NORTHERN CONVEYOR)laid off.During this period of employment Vierck dailycrossed the Union's picket line and worked in the plant.Vierck was admittedly on withdrawal status from theRespondent during the period in which he crossed thepicket lineOn October 29, pickets were withdrawn andLocal 579 terminated its unsuccessful strike.InDecember, organizer French, who had been thepicket-line captain atNorthern Conveyor during thestrike, filed charges against Vierck.6 Most of the chargeswere in general terms, alleging violation of his oath ofloyalty to the Union, secession, and disruptive conduct.But the key charge, as underlined by French,readas fol-lows-5.Crossing an Authorized Primary Picket Lineestab-lished by the members' Local Union or any other subor-dinate body affiliated with the International Union.By a certified letter dated December 3, Respondent'ssecretary-treasurerKaiser orderedVierck to appearbefore the Union's executive board on January 15, 1983,to hear the charges filed against him by French. A copyof the charges was attached to the letter. On direct ex-amination, Vierck testified that he received this letter onDecember 5, and proceeded to telephone the unionoffice on the same date, talking to a secretary On cross-examination, upon being shown the postal return receiptsigned by him and dated December 8, Vierck admittedthat he received the document on December 8, andcalled the union office on the same day about 5 or 5:15p.m.where he proceeded to talk to Kaiser. What wassaid during this conversation presents the sole credibilityissue in this case.Vierck testified that the following conversation tookplace:Well, I asked him what the letter was about, be-cause I didn't know what was going on And atwhich time he said that I knew what the hell theletterwas about, that I had been crossing, we hadbeen crossing picket lines, and I said well, that Iwasn't a card-carrying member, that I didn't feel Ibelonged to the union, because I was on a with-drawal status.And he said that he didn't care if I was on with-drawal status or not, that I had broken their consti-tution, and that they were going to proceed to theSupreme Court if they had to to see that our wageswere garnished for the time that we worked there.At the end of the 5-minute conversation, Vierck calledKaiser a foul name and hung up the phone.According to Kaiser, the office secretaries had gonehome at their regular quitting time of 4:30 p.m , and hepersonally answered the phone. The call came at 5:16p.m. as he looked at the office clock and jotted that timedown, as was his standard procedure. Upon Vierckasking him what the chargesmeant,Kaiser told him theywere self-explanatory. The secretary-treasurer describedthe balance of the conversation as follows-Sec l(f) of art XIX, Trials and Appeals, provides that "Chargesmay be preferred against a suspended member or an ex-member who hasbeen issued a withdrawal card "103And well, he went on to say what are you goingto do about it? I said I don't, I can't tell you whatwe're going to do about it, I said, this will occurbefore the executive board, and if the chargingparty don't show up, Ken, I said the charges will bedropped against youIf you don't show up, and the charging partyshows up, we will proceed unless you send to me areason why you can't be there, and if you can't bethere, just tell me in writing what day will be con-venient for you, because the Constitution providesit'sat the convenience of the charged party. Istressed this very clearly to him when I talked tohim.And there was-well, then he asked what wouldbe the outcome of it, I told him I said I don't know,I don't make that decision myself, I said, it will beheard before the executive board. And I said thenthey'llmake the decision, not me.Kaiser denied that he made any statement that the Unionwould go to the Supreme Court to see that Vierck'swages were garnisheed, and did not hear Vierck call hima foul name as he hung upVierckwas an equivocal witness with a faultymemory. Kaiser was a candid, straightforward, impres-sive witness, and I credit his version of this conversation.Since I have credited Kaiser's account of this conversa-tion, I find that Respondent did not threaten Vierck witha fine for crossing a picket line.D. The TrialOn January 15, 1983, the executive board of the Unionconvened for the trial.7 Vierck did not appear and, as hehad not asked for a postponement, the trial proceeded.French testified that Vierck had crossed the Union'spicket line at Northern Conveyor from sometime inApril through August 1982, and at no time during those5months had he respected Local 579's picket lineThe trial board went into executivesession,and afternotingthat Vierck was on a withdrawal card during theperiod he had crossed Local 579's picket line, foundVierck guilty of:1.Violating his oath of loyalty to the LocalUnion and the International;2Disruptive conduct;3.Crossing an authorized primary picket line ofthe Respondent 8 The trial board imposed the fol-lowing penalties:1.Forviolating his oath of loyalty, a fine of$1000;2.For disruptive conduct, expulsion from theInternational Union for life;'The trial board, as provided in the International constitution, consist-ed of the Local Union's president, vice president, secretary-treasurer, re-cording secretary, and threetrustees8Vierck was not found guiltyof fosteringsecession 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD3For crossing an authorized picket line, a fine of$89009Respondent did not notify Vierck or anyone else ofthe executive board's decision, nor did it take any actionto enforce any of the penalties contained in its decision.Respondent's computer records currently reflect thatVierck is on withdrawal status (as set forth in R Exh 4)As Kaiser candidly testified, if Vierck would againwork under the jurisdiction of Local 579, and wouldturn in his withdrawal card, he would be required to paythe fines imposed on him at the January 15th meeting,before the card would be accepted.E Analysis and ConclusionsAs correctly stated by the General Counsel in hisbrief, a union violates Section 8(b)(1)(A)1O when it fines,or brings proceedings to fine, a person for crossing apicket line,who has resigned from that Union prior tothe union penalty.NLRB v. Textile Workers Local 1029Granite State Joint Board,409 U.S 213 (1972);Machin-istsBooster Lodge405(Boeing Co.) v. NLRB,412 U S. 84(1973). It is the linchpin of the General Counsel's casethatwhen Vierck received a withdrawal card from theUnion he was in effect resigning from the Union and,since he was no longer a member, he was not subject toany penalty other than expulsion from membership.Respondent argues vigorously in its brief that thetaking of a withdiawal card is not equivalent to resigna-tion from the Union, and that when Vierck went onwithdrawalstatus, itwas a continuationof his member-ship in the Union, making him subject to applicableunion discipline for crossing the Local 579 picket line atNorthern ConveyorWe are thus faced with the pivotalquestion of whether Vierck's acceptance of a withdrawalcard constituted his resignation from the Union.Since neither the Act nor the International constitutionor the Local Union's bylaws define resignation, we mustlook elsewhere in order to construe the word in itsproper meaning. One such construction is to be found inNLRB v. Textile Workers Local 1029,wherein the Su-preme Court said at 217:Where a member lawfully resigns froma union andthereafter engages in conduct which the union ruleproscribes, the union commits an unfair labor prac-ticewhen it seeks enforcement of fines for that con-duct. That is to say, when there is a lawful dissolu-tion 11 of a union-member relation, the union has nomore control over the former member than it hasover the man in the streetFrom my examination of the record as a whole, I findthat there was a dissolution of Vierck's relationship withLocal 579 when Respondent issued to him a withdrawalcardThe strength in the General Counsel's case restssquarely on language found in Respondent's own docu-ments that forcefully negate any thought that a personon a withdrawal card is a member. Time after time theUnion's documents clearly refer to such persons as "ex-members" or "former members." Other terms such as"withdrawn from membership" are also used in theUnion's own printed forms to establish the relationshipof the person with the UnionThe most powerful and bluntest of all the Unions' doc-uments, to prove that a person on withdrawal is not amember, is the honorable withdrawal card i 2 that wasused by Local 579, Respondent's Exhibit 2. This printedform states squarely therein that the bearer "has with-drawn in good standing from membership" in the LocalUnion 13Section 6(b) reads that the bearer is entitled"to read-mission to the Local Union from which the card wasissued at any time, subject, however, to the provisions ofsubsection (e) of this Section and provided the bearer hasobtained employment in the craft." Thus, it is immediate-ly evident that the bearer has no independent right to bereadmitted into the Local Union when he or she choos-es, but, as the first step, can only be readmitted if he orshe has a job under a contract to which the Union is apartySection 6(c) of this document refers to a member whorefuses full-time employment, and states forthrightly, he"shall be given an honorable withdrawal card and cannotremain a member."Section 6(d) squarely used the term ex-member,statingthat "any ex-member out on a withdrawal card and de-siring to return to memberhsip must deposit his/herwithdrawal card with the Local Union by which it wasissued."Further language in this section reads that "uponthe withdrawal card being accepted, the member shall besubject to the rules and laws of the Local Union." Thislanguage leaves the clear inference, which I draw, thatthe person on withdrawal is not subject to union rulesand laws while he or she is on withdrawal, and only be-comes subject to these rules, after his or her card is ac-cepted and he or she thereby once again becomes amember. 149During the Board's deliberations there had been a consensus thatVierck earned approximately $9000 during the weeks he had crossedLocal 579's picket line10 Sec 8(b)(1)(A) provides thatIt shall be an unfair labor practice for a labor organization or itsagents to restrain or coerce employees in the exercise of the rightsguaranteed in Section 7Provided,that this paragraph shall notimpair the right of a labor organization to prescribe its own ruleswith respect to the acquisition or retention of membership therein11Dissolution is defined in Black's Law Dictionary, Fifth Ed (1979)asThe dissolution of a contract is the cancellation or abrogation of it bythe parties themselves,with the effect of annulling the binding force ofthe agreement and restoring each party to his original rights "12As testified to by Kaiser there is no dishonorable withdrawal card11The withdrawal form contained in the International constitutionwas not usedby Local 579 Local 579's form contained the same Sec6(b)(c)(d) and (e) as contained in the International constitution's formSec 6(a) of the constitution which is not contained in Local 579's form,states therein that the bearer "has withdrawn in good standing frommembership" in the Local Union This phrase was placed by the Local inthe body of the front half of its withdrawal card, just below where thename of the withdrawing party is typed14Kaiser testified that a person on withdrawal could deposit his cardat any local union in the country Sec 6(b) and(e) above do not bear thisout, as both subsections read that he must first deposit his card with thelocal union that issued it TEAMSTERS LOCAL 579 (NORTHERN CONVEYOR)Section 6(e) calls the card bearer an ex-member in twodifferent sentences. It also goes to conclusively provethat a person on withdrawal does not have the uncondi-tional right to deposit his or her card with the union, andthus become a member again This section states that alocal union "mustnot accept a withdrawal card if the ex-member has committed any offense while out on with-drawal card which would be injurious to union princi-ples " Also, if the "ex-member" could become a chargeagainst the Local or International, the Local can refuseto accept the withdrawal card. The final sentence of theparagraph paints with the broadest brush the Local'sright to refuse to accept a withdrawal card, "Likewise,acceptance of a withdrawal card may be refused whereadverse employment conditions exist." 15Local 579's own bylaws contain straightforward lan-guage reflecting that a person on withdrawal is not amember, as section 19(c)(1) reads. "A member who hasbeen issued a withdrawal card shall be considered tohave voluntarilywithdrawn from membership in theLocal Union."Another key test in showing that a person on with-drawal is not a member is to examine what are theunion-granted rights of a member as compared to therights of a person on withdrawal. Section 19(F) of Local579's bylaws sets forth the following rights of members:(1) the right to nominate candidates or vote inelections or referendums of the Union,(2) the right to attend membershipmeetings, andto participate in the deliberations and voting uponthe business of such meetings; and(3) the right to meet and assemble freely withothermembers and to express any views, argu-ments, or opinions,and to express at meetings viewsupon candidates in an election of the union or uponany business properly before the meeting, subject tothe organizations established and reasonable rules.A person on withdrawal falls far short of having theserights. Subsection (C) of the same section 19 specificallydenies the person on withdrawal the right to vote. It alsonullifies the person's right to participate in thebusinessof the meeting, because that person "shall have onlysuch right to participate in the meetings and affairs of theLocal Union as shall be permitted by the Local Unionexecutive board "is This restrictive language is broadenough to permit the executive board to bar the personon withdrawal from participating in any aspect of themeeting.The General Counsel argues in his brief that the rightto vote and hold office are the essence of union member-ship, and that without this right, there can be no mem-bershipThe Labor-Management Reporting and Disclo-sure Act of 1959 [LMRDA] supports the contention asto the right to vote. In Title 1, the Bill of Rights of75 Sec 6(d) above does provide that if a local union refuses to accept awithdrawal card, it shall be subject to the appeal procedure provided forby the constitution, excluding an appeal to the convention'6 This clause tracks the wording in art XVIII, sec 5(b) of the Inter-national constitution105Members ofLaborOrganizations,section101(a)(1)statesEvery member of a labor organization shall haveequal rights and privileges within such organizationto nominate candidates, to vote in elections or refer-endums of the labor organization, to attend mem-bership meetings, and to participate in the delibera-tions and voting upon the business of such meetings,subject to reasonable rules and regulations in suchorganizations constitution and bylaws.But the International constitution and the Local's bylawsspecifically deny the person on a withdrawal card theright to vote in any matter, and basically require thatperson to be a spectator at a union meeting, without anyright to participate in the deliberations, except as permit-ted by the Local's executive boardIt is also to be noted that the LMRDA defines theword member in Section 3(o) as follows."Member" or "member in good standing," whenused in reference to a labor organization, includesany person who has fulfilled the requirements formembership in such organization, and who neitherhas voluntarilywithdrawn from membership norhas been expelled or suspended from membershipafter appropriate proceedings consistent with lawfulprovisions of the constitution and bylaws of suchorganization.As will be observed, the definition presents three ways inwhich a member can lose his or her status as a member,by voluntarily withdrawing from membership, by beingexpelled, by being suspended. This definition does notuse the word resignation as a basis for losing member-ship, but uses the much broader term "voluntarily with-drawing from membership," which of course, embracesthe narrower term of resignation. Thus, when the LocalUnion in section 19(C)(1) of its bylaws states that "Amember who has been issued a withdrawal card shall beconsidered to have voluntarily withdrawn from member-ship in the Local Union," it is tracking the language usedby the LMRDA on how a person can cease being amember of a union, and is saying, for all practical pur-poses, that he or she has resigned.Respondentin itsbrief contends that a person may beconsidered a member, even though he is referred to as anex-member, and in support thereof cites the case ofAlveyv.General Electric Co.,622 F.2d 1279 (7th Cir. 1980) Inthis case, the court stated thatCongress did not limit the protections of the Lan-drum-GriffinAct to those whom the union recog-nizes asmembers Rather, one who has fulfilled themembership requirements that is, one who is amemberin substance, is protected.To prove that Vierckwas amember in substance, Re-spondentreliesheavily on the assertion that he couldattendmeetingsand could have spoken at those meet-ings.As set forth supra, a person on a withdrawal cardattends meetings onlyat the sufferance of the executive 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard, and his right to participate in the meeting is com-pletely subject to the executive board's whim and can bedenied altogether.Respondent also points to several other factors. One isthat a person who resigns does not have to pay any feeto do so. Since the person who goes on withdrawal onlypays 50 cents for the withdrawal card, this is too mini-mal to have any weight Also, the 50 cents fee does havesome relevance to the cost of the card, and the time ofthe union secretary to fill it outNo such costs are in-curred when a member resigns.Respondent also contends that a person on a with-drawal card has a status to run for office that a personwho resigned does not The constitution rules on eligibil-ity to run for office require that a candidate for office bein continuous good standing in the local union for thepast 24 months, i.e., that he or she has paid dues on timefor the past 24 months. Article II, section 4(a)(1) pro-vides that, if a person who took a withdrawal card inone month, deposits his card in the next month, and payshis dues for those 2 months, that 2-month period will notbe considered as a breach in continuous good standing,and he or she can run for office. Respondent furtherpoints out that a person who resigns is not entitled toeven one day's grace period to avoid a break in the re-quired period of 24 months of continuous good standing.This concession to the person on withdrawal is too insig-nificant to help establish that Vierck was a member insubstanceRespondent further contends that the fact that articleXVIII, section 6(d) of the constitution allows the personon withdrawal to use the union appeal procedure, if anylocal union would refuse to accept his or her withdrawalcard, helps to prove that Vierck was a member in sub-stance, since a person who resigns has no such rightThis again is a small concession to the person on with-drawal, but is far too weak a reed to rely onFinally,Respondent points out that the obligation topay dues is suspended when a person is on a withdrawalcard, and that unlike a resigned member, when he or shebecomes re-employed, and reactivates his or her status asa member, he or she may deposit his or her card withthe Local Union and resume paying dues, without thepayment of the $100 initiation fee This right not to haveto pay the initiation fee a second time is truly a meaning-ful difference between a person on withdrawal and a re-signed personHowever, due to the fact that the LocalUnion for various reasons may refuse altogether toaccept the withdrawal card, it is a nebulous right thatthe ex-member may never be permitted by the LocalUnion to enjoy.It is true as Respondent contends that Vierck neversubmitted either a written or oral resignation. However,the contents of the document given him by the Respond-ent, the honorable withdrawal card, made such an act su-perfluous.On the front side it told him that he "waswithdrawn in good standing from membership" in theLocal Union On the reverse side, it informed him thatthe card entitled him to "readmission" to the Union sub-ject to certain contingencies. It also, in three differentplaces, referred to him as an ex-member. Vierck had aright to rely on the common meaning of these words,and to take them at face value As stated inElectricalWorkers IBEW Local 1260 (Western Telestations),239NLRB 923 (1978), "Membershipin a union isa volun-tary association requiring certain obligations on the partof both parties" If the Respondent did notmean thatVierck was withdrawing from membership in the Union,ithas a duty to tell him so. If Respondent did not meanthat a person on a withdrawal card was an ex-member,but was really a member of the Union, it had a duty toso advise Vierck that the words on the withdrawal carddid not mean what they said.During the period of April 5 to August 6, 1982, whenVierckworked for Northern Conveyor,organizerFrench observed Vierck crossing the picketline on adailybasisYet the record does not disclose that Vierckwas ever told in any fashion that he was stilla memberof Local 579, and as a member he had a duty under theconstitution not to cross the picket line The contents ofthewithdrawal card given to him by Local 579 wereample justification for him to believe that he had with-drawn from Local 579, that he wasno longer amember,and as anex-member he had a right to work whereverhe pleased, without being subject to any discipline fromRespondent.Respondent further contendsin itsbrief that if thecomplaint is notdismissed,the Board will beholding ineffect that a union may not have a withdrawal system atall,and that will be an interference with internal unionaffairs, prohibited by the proviso to Section 8(b)(1)(A).This decisionis in noway to be so construed Withdraw-al cards have long played a substantial and recognizedpart in the American industrial system, and their contentsvary from union tounion.All this decision holds is thatthe contents of the withdrawal card of Local 579, andthe balance of the recordin this case,show that Vierckwas not a member of Local 579 when he crossed thepicketline atNorthern Conveyor.Respondent also contends that since the decision of theexecutive board was never communicated to Vierck oracted on in any way, therewas no restraintor coercionto constitute a violation of Section 8(b)(1)(A) But Kai-ser's testimony as to what would happen if Vierck wereto turn in his withdrawal card leaves no doubt that Re-spondent stands poised to coerce Vierck by requiringhim to pay his fine that was imposed at the January 15,1983 meeting, before his withdrawal card would be ac-ceptedWhen Local 579 went through thesteps leadingup to, and including Vierck's trial,certainly the Uniondid notintendthe verdict of the trial board to have nomeaning. It is tobe noted that Vierck signed his chargeon January 14, and that it was filed at theRegionalOffice on January 19, 1983. For reasons known only toRespondent, it did not transmit the results of the January15 trial to the person it fined.It is also important to note that section 9(d) of articleXIX of the constitution provides that if the decision ofthe trial board carries with it an order of expulsion, suchorder of expulsion shall "immediately take effect" subjectonly to a stay by the International president Thus, bythe constitution,Vierck was expelled on January 15,1983, even though it was not communicated to him and TEAMSTERS LOCAL 579 (NORTHERN CONVEYOR)the fine sits there like a sword of Damocles, ready to betriggered at the moment he would request readmission tothe UnionI, therefore, find that it was Respondent who terminat-ed its contractual relationship with Vierck when it issuedhim the withdrawal card, and that it thereby dissolveditsrelationshipwith him. After Vierck had withdrawnfrom membership in the Union in July 1980, he in noway could be construed to be a member in substance. I,therefore, find that Vierck did not enjoy the membershipstatus thatwould permit Respondent to fine him forcrossing a picket line during a strike Accordingly, I findthat by imposing fines on Vierck, Respondent violatedSection 8(b)(1)(A) of the Act.ElectricalWorkers IBEWLocal 1260 (Western Telestations).Ibid.CONCLUSIONS OF LAW1Northern Conveyor Manufacturing Corporation isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By being issued an honorable withdrawal card inJuly 1980 by the Respondent, Kenneth W. Vierck hadvoluntarily withdrawn from membership in the Union.4.By fining Kenneth W Vierck for crossing a picketlinewhen he was not a member of the Respondent, Re-spondent engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengagingin, unfair labor practices in violation of Section8(b)(1)(A) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ihave also found that Respondent levied finesagainstVierck in violation of the Act. Accordingly, I shall rec-ommend that Respondent rescind the fines leviedagainsthim, and advise him in writing that it has done so.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed17ORDERThe Respondent, General Drivers, Dairy Employeesand Helpers Local Union No. 579, affiliated with theInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives, shall1.Cease and desist from17 If no exceptions arefiledasprovidedby Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses107(a)Refusing to give effect to Kenneth W. Vierck'swithdrawal from membership in the Union in July, 1980.(b)Restraining or coercing employees who are notmembers of Respondent in the exercise of their rightsguaranteed by Section 7 of the Act, by imposing fines onthem for crossing a picket line.(c) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section 7 of the Act.2Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Rescind the fines levied against Kenneth W. Vierckbecause he crossed a picket line established by Respond-ent at the premises of Northern Conveyor ManufacturingCorporation in 1982, and expunge from its records anyreference to these fines.(b)Notify Kenneth W. Vierck, in writing, that he hadeffectively withdrawn from memberhhip in the Respond-ent when he was issued a withdrawal card in 1980.(c) Post at its business office and meeting hall copies ofthe attached notice marked "Appendix."18 Copies of thenotice, on forms provided by the Regional Director forRegion 30, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous placesincluding all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondentto ensurethat the notices are not altered, defaced, or covered byany other material.(d)Mail to the Regional Director sufficient signedcopies of the notice for posting by Northern ConveyorManufacturing Corporation, if willing, in places wherenotices to employees are customarily posted. The copies,after being signed by Respondent's authorized represent-ative, shall be returned forthwith to the Regional Direc-tor.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that, insofar atitalleges mat-ters that have not been found to be violations of the Act,the complaint is dismissed]A If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe Nation-alLabor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Board has found that weviolated theNational Labor Relations Act and has or-dered us to post and abide by this notice. 108DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL rescind the fines levied against Kenneth WVierck because he crossed a picket line authorized byour Union at Northern Conveyor Manufacturing Corpo-ration in 1982, and expunge them from our records.WE WILL notify Kenneth W Vierck, in writing, thathe has effectively withdrawn from membership in ourUnion.WE WILL NOT in any like or related manner restrain orcoerce you in the exercise of the rights guaranteed youby Section 7 of the Act.GENERAL DRIVERS, DAIRY EMPLOYEESAND HELPERS LOCAL UNION No. 579,A/W THE INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERSOF AMERICA